Per Curiam.
At tbe December Term 1951, Burney, J., denied tbe male defendant's motion to vacate tbe decree of foreclosure and tbe deed executed pursuant thereto. Tbe appeal from tbis order comes too late. Jones v. Jones, 232 N.C. 518, 61 S.E. 2d 335.
At tbe February Term, 1952, Burg'wyn, Special Judge, entered an order directing that a writ of possession issue. Feme defendant excepted. Tbe exception is without merit. Feme defendant’s inchoate right of dower, if not barred by tbe judgments heretofore entered, does not deprive tbe purchasers of tbe present right of possession.
On 17 May 1952, Morris, J., denied defendants’ motion to be permitted to supplement tbe testimony at tbe prior bearing by filing additional documentary evidence “for further consideration.” No appeal lies from said order. Indeed, tbe judge was without authority to augment tbe evidence at that stage of tbe proceedings.
Tbe defendants have bad their day in court. They were accorded a full opportunity to be beard before tbe order of foreclosure was entered. Their present unfortunate predicament is due to their own negligence from which tbe Court can afford them no relief.
Appeal dismissed.
Parker, J., took no part in tbe consideration or decision of tbis ease.